Citation Nr: 9909426	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for reflux esophagitis.

2.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from July 1987 to 
July 1989 with the United States Navy and, thereafter, active 
military service with the United States Coast Guard from May 
1991 to January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating action by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office, which, in pertinent part, denied the veteran 
entitlement to service connection for reflux esophagitis and 
a hiatal hernia.

This case was previously before the Board and in March 1997 
the issues of service connection for reflux esophagitis and a 
hiatal hernia were remanded to the RO for further 
development.  At that same time, the Board rendered a 
decision adverse to the veteran on other issues then on 
appeal, which were determined to be fully developed for 
appellate consideration.  The veteran appealed the Board's 
adverse determination to the United States Court of Veterans 
Appeals now the United States Court of Appeals for Veterans 
Claims (Court).  In September 1997, the Court dismissed the 
veteran's appeals as to these issues due to the veteran's 
failure to pay the Court's filing fee or, in the alternative, 
to file a motion to waive this fee.  The veteran's claims as 
to the issue of service connection for reflux esophagitis and 
a hiatal hernia, which had been remanded, to the RO have 
since been returned to the Board following the development 
requested.

During the course of this appeal the veteran relocated to 
Philadelphia, Pennsylvania, and his claims file has been 
transferred to the jurisdiction of the Philadelphia, 
Pennsylvania, Regional Office (RO).  The Virginia Department 
of Veterans Affairs, however, still represents the veteran.  





REMAND

As noted above, in March 1997, the Board remanded the case 
for additional development to include scheduling of a VA 
examination to determine the nature and severity of the 
veteran's claimed hiatal hernia with reflux.  The claims file 
returned to the Board contains a computer printout indicating 
that the veteran failed to report for a November 1997 
scheduled VA esophagus and hiatal hernia examination.  The 
reason for the veteran's failure to report for this 
examination is not apparent from the record.  

On preliminary review of the record, it appears that in March 
1997 the veteran moved from Virginia to Philadelphia, 
Pennsylvania.  In a statement received that month, the 
veteran indicated an address on West [redacted] in 
Philadelphia.  He submitted a change of address in May 1997, 
indicating an address on [redacted] Avenue in Philadelphia.  A 
copy of the notice sent to the veteran regarding the 
scheduled November 1997 VA examination is not in the claims 
file.  The above-referenced computer printout, however, 
reflects the West [redacted] address for the veteran.  It 
is, thus, at least suggested by the record that the veteran 
was not properly notified at his last-known address of his 
November 1997 examination.  Subsequent VA correspondence to 
the veteran, including a March 1998 RO letter to the veteran 
seeking to determine if he desires to report for a further 
examination and the July 1998 supplemental statement of the 
case, was mailed to an address in New Jersey.

Generally speaking, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for or in 
receipt of VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  While the veteran is 
obligated to appear for scheduled VA examinations, VA has 
reciprocal responsibilities of properly informing the veteran 
of an examination that has been scheduled.  The RO must duly 
send notification of the examination to the "last-known 
address" of the veteran.  Thompson v. Brown, 8 Vet. App. 169 
(1995).  There is, however, a burden on the veteran to keep 
VA apprised of his whereabouts; if he does not do so, there 
is no burden on the part of the VA to "turn up heaven and 
earth to find him."  Wamhoff v. Brown, 8 Vet. App. 517 
(1996); Hyson v. Brown, 5 Vet. App. 262 (1993).  

In this case, it appears from the referenced computer 
printout that the veteran was not properly notified of his 
November 1997 VA examination.  A well-grounded claim for 
service connection requires medical evidence of current 
disability, and the record as it stands does not contain such 
evidence.  The Board is, thus, of the opinion a REMAND to the 
RO is required for the following action:

The RO should attempt to obtain a current 
address for the veteran, and arrange for 
a VA examination to determine if he 
currently has a hiatal hernia and/or 
esophageal reflux.  In the event the 
veteran cannot be located, or does not 
report for the examination, a 
supplemental statement of the case should 
be sent to his last-known address 
advising him of the necessity for current 
evidence of disability.  

Thereafter, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

The purpose of this REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate conclusion warranted, pending completion of the 
requested development.  No action is necessary on the 
veteran's part until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



